Delaware App. No. 02CAC06032, 2002-Ohio-5294. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Delaware County. Upon consideration of appellant’s motion not to dismiss this cause for want of prosecution,
IT IS ORDERED by the court that the motion be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the appellee shall file its merit brief within thirty days of the date of this entry and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.